Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 5, drawn to a stepping anchor supporting robot, classified in E21D20/003.
II. Claims 6 and 7, drawn to processes for moving a stepping anchor supporting robot, classified in E21D23/00.
III. Claim 8, drawn to a process for performing an anchoring operation process using a stepping anchor supporting robot, classified in E21B19/083.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the processes of moving the robot can be performed by hand.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of anchoring can be performed by hand.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joe Muncy on 20 July 2022 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1 - 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 - 8 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screws” and “pin connection” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence of the abstract refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  Examiner suggests changing “one ends of the turning hydraulic cylinder A and the turning hydraulic cylinder B” to “one end of the turning hydraulic cylinder A and one end of the turning hydraulic cylinder B” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a stepping anchor supporting robot comprising: a plurality of net supporting systems, a plurality of anchoring systems, a plurality of ground supporting systems, and a plurality of power and turning systems (see lines 2 - 3).  However, the specification fails to describe a plurality of net supporting systems, a plurality of anchoring systems, a plurality of ground supporting systems, and a plurality of power and turning systems.  The specification and drawings describe a stepping anchor supporting robot comprising: a single net supporting system, a single anchoring system, a single ground supporting system, and a single power and turning system.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how many net supporting systems, anchoring systems, ground supporting systems, and power and turning systems Applicant intends to recite in the claims.  Lines 2 - 3 of claim 1 recite a plurality of net supporting systems, a plurality of anchoring systems, a plurality of ground supporting systems, and a plurality of power and turning systems.  However, the remainder of claim 1 and claims 2 - 5 recite a single net supporting system, a single anchoring system, a single ground supporting system, and a single power and turning system.  For purposes of examination, the claims have been interpreted as reciting a stepping anchor supporting robot comprising: a single net supporting system, a single anchoring system, a single ground supporting system, and a single power and turning system.  
Claim 2 recites the limitation "the middle net supporting mechanism" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the base hydraulic cylinder" in lines 6 - 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “each of the base hydraulic cylinders”, as best understood.
Claim 4 recites the limitation "the base hydraulic cylinder" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “each of the base hydraulic cylinders”, as best understood.
Regarding claim 5, the use of the term “big” as recited in lines 4, 7, 8, and 11 renders the claim indefinite because “big” is a relative term that does not define a specific size or range of sizes.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Regarding claim 5, the use of the term “small” as recited in lines 4, 5, and 12 renders the claim indefinite because “small” is a relative term that does not define a specific size or range of sizes.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 105569701) in view of Wels et al. (US 2015/0050088) and Long et al. (US 3,080,007).  Xie discloses a stepping anchor supporting robot for a fully mechanized working face, comprising a net supporting system (top beams 14 and 24 and longitudinal beams 13 associated with main engine group auxiliary support group 1 and main engine group support 2), a ground supporting system (supporting cylinders 11 and 21 and connecting plates 12 and 22 associated with main engine group auxiliary support group 1 and main engine group support group 2), and a power and turning system (pushing cylinders 7), wherein the net supporting system (14, 24, 13) is installed above the ground supporting system (11, 12, 21, 22); the ground supporting system (11, 12, 21, 22) is installed below the main beam (top beam 14 associated with main engine group auxiliary support group 1) and the middle main beam (top beam 24 associated with main engine group auxiliary support group 1) in the net supporting system; and two ends of the power and turning system (7) are respectively connected with the main beam and the middle main beam in the net supporting system (14, 24, 13) (Examiner notes that the claim does not require a direct connection between the two ends of the power and turning system and the main beam and the middle beam.) (Figs. 1 and 2; paragraphs 0032, 0040, 0041, and 0054 - 0056 of the attached translation).  Xie fails to disclose an anchoring system is installed below a main beam and a middle main beam in the net supporting system through screws; and the two ends of the power and turning system are respectively connected with the main beam and the middle beam in a mode of pin connection.  Wels teaches an anchoring system (anchor-boring and anchor-setting device 14) is installed below a main beam (support arch 35 on the right end of the apparatus as shown in Fig. 5) and a middle main beam (second support arch 35 from the right end of the apparatus as shown in Fig. 5) in the net supporting system (the net supporting system comprising all of the support arches 35 as shown in Fig. 5) through fasteners (Figs. 5 and 7; paragraphs 0011 and 0034 - 0041).  Wels is silent regarding the type of fastener used to install the anchoring system.  Examiner takes the position that the type of fastener lacks criticality in the claims and since screws are well known fasteners, it would have been considered obvious to one of ordinary skill in the art to install the anchoring system as disclosed above through screws as a design consideration within the skill of the art.  Xie fails to teach the two ends of the power and turning system are respectively connected with the main beam and the middle beam in a mode of pin connection. Long teaches two ends of a power and turning system (hydraulic cylinder 80) are connected to adjacent structures (brace 77, arm 98) in a mode of pin connection (pins 81, 99) (Figs. 3 - 5; col. 3, lines 25 - 31 and 58 - 61).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the power and turning system as disclosed above to include pin connections at the two ends of the power and turning system as a design consideration within the skill of the art to secure the power and turning system to the net supporting system.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (GB 1375562) in view of Long et al.  Allen discloses a stepping anchor supporting robot for a fully mechanized working face, comprising a net supporting system (roof engaging bars 19, 20, 20a; transverse beams 14, 14a), an anchoring system (roof bolter 28), a ground supporting system (telescopic legs 10, 11, 12, 13), and a power and turning system (rams 24, 25), wherein the net supporting system is installed above the ground supporting system; the anchoring system is installed below a main beam (14a) and a middle main beam (14) in the net supporting system; the ground supporting system is installed below the main beam and the middle main beam in the net supporting system; and two ends of the power and turning system (double acting hydraulic advancing or propelling rams 24, 25) are respectively connected with the main beam (14a) and the middle main beam (14) in the net supporting system in a mode of pin connection (Figs. 1 - 5; page 1, line 66 - page 2, line 81).  Allen fails to disclose the anchoring system is installed through screws; and the two ends of the power and turning system are respectively connected with the main beam and the middle beam in a mode of pin connection.  Allen is silent regarding the type of fastener used to install the anchoring system.  Examiner takes the position that the type of fastener lacks criticality in the claims and since screws are well known fasteners, it would have been considered obvious to one of ordinary skill in the art to install the anchoring system as disclosed above through screws as a design consideration within the skill of the art.  Allen is silent regarding the mode of connection used with the power and turning system.  Long teaches two ends of a power and turning system (hydraulic cylinder 80) are connected to adjacent structures (brace 77, arm 98) in a mode of pin connection (pins 81, 99) (Figs. 3 - 5; col. 3, lines 25 - 31 and 58 - 61).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the power and turning system as disclosed by Allen to include pin connections at the two ends of the power and turning system as a design consideration within the skill of the art to secure the power and turning system to the net supporting system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Wels et al. and Long et al. as applied to claim 1 above, and further in view of Morita et al. (US 4,762,459).  Xie further discloses the ground supporting system comprises a ground supporting hydraulic cylinder (supporting cylinders 11 and 21) and a ground self-adaptive supporting base mechanism comprising a base tray (connecting plates 12 and 22); the ground supporting hydraulic cylinder is installed below the main beam (top beam 14 associated with main engine group auxiliary support group 1) and the middle main beam (top beam 24 associated with main engine group auxiliary support group 1) in the net supporting system (Figs. 1 and 2).  Xie in view of Wels and Long fails to disclose the ground self-adaptive supporting base mechanism comprises base hydraulic cylinders; and one end of the base hydraulic cylinder is connected with the ground supporting hydraulic cylinder through a pin, and the other end of the base hydraulic cylinder is connected with the base tray through a pin.  Morita teaches a ground self-adaptive supporting base mechanism comprises base cylinders (driving cylinders 51 and 52); and one end of each of the base hydraulic cylinders is connected with a ground supporting leg (extendable and contractible arm 4) through a pin (unlabeled pin extending through bracket 71 and the upper end of piston rod of the cylinder 51; unlabeled pin extending through bracket 72 and the upper end of piston rod of the cylinder 52), and the other end of each of the base hydraulic cylinders is connected with the base tray (frame 2 including base 1) through a pin (unlabeled pin extending through bracket 61 and the lower end of cylinder 51; unlabeled pin extending through bracket 62 and the lower end of cylinder 52) (Figs. 2 and 3; col. 2, lines 25 - 62).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ground supporting system as disclosed above with the base hydraulic cylinders as taught by Morita to allow the ground supporting hydraulic cylinder to allow the ground supporting hydraulic cylinder to be inclined in any desired direction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Long et al as applied to claim 1 above, and further in view of Morita et al. (US 4,762,459).  Allen further discloses the ground supporting system comprises a ground supporting hydraulic cylinder (hydraulically extensible telescopic legs 10, 11, 12, 13) and a ground self-adaptive supporting base mechanism comprising a base tray (leg pads 26); the ground supporting hydraulic cylinder is installed below the main beam (14a) and the middle main beam (14) in the net supporting system (Figs. 1 - 5; page 1, lines 66 – 74; page 2, lines 76 - 81).  Allen in view of Long fails to disclose the ground self-adaptive supporting base mechanism comprises base hydraulic cylinders; and one end of the base hydraulic cylinder is connected with the ground supporting hydraulic cylinder through a pin, and the other end of the base hydraulic cylinder is connected with the base tray through a pin.  Morita teaches a ground self-adaptive supporting base mechanism comprises base cylinders (driving cylinders 51 and 52); and one end of each of the base hydraulic cylinders is connected with a ground supporting leg (extendable and contractible arm 4) through a pin (unlabeled pin extending through bracket 71 and the upper end of piston rod of the cylinder 51; unlabeled pin extending through bracket 72 and the upper end of piston rod of the cylinder 52), and the other end of each of the base hydraulic cylinders is connected with the base tray (frame 2 including base 1) through a pin (unlabeled pin extending through bracket 61 and the lower end of cylinder 51; unlabeled pin extending through bracket 62 and the lower end of cylinder 52) (Figs. 2 and 3; col. 2, lines 25 - 62).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ground supporting system as disclosed above with the base hydraulic cylinders as taught by Morita to allow the ground supporting hydraulic cylinder to allow the ground supporting hydraulic cylinder to be inclined in any desired direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/4/2022